Report on Assessment of Compliance with Regulation AB Servicing Criteria Midland Loan Services, Inc. ("Midland"), an indirect wholly owned subsidiary of The PNC Financial Services Group, Inc., is responsible for assessing compliance with the applicable servicing criteria set forth in Item 1122(d) of Regulation AB of the Securities and Exchange Commission ("Regulation AB") relating to its role in the servicing of commercial mortgage-backed securities transactions. Midland has assessed its compliance with the applicable servicing criteria as of and for the year ended December 31, 2007. In making this assessment, Midland used the criteria set forth by the Securities and Exchange Commission ("SEC") in Item 1122(d) of Regulation AB. The transactions covered by this report include commercial mortgage-backed securities that were issued on or after January 1, 2006 and that were registered with the SEC pursuant to the Securities Act of 1933 (the "Platform"). Based on such assessment, Midland believes that, as of and for the year ended, Midland has complied in all material respects with the servicing criteria set forth in Item 1122(d) of Regulation AB relating to its role in the servicing of commercial mortgage-backed securities transactions, except for servicing criteria 1122(d)(1)(iii), 1122(d)(3)(i)((B), (C), and (D)), 1122(d)(3)(ii) through (3)(iv), and 1122(d)(4)(xv), which Midland has determined as being inapplicable to the activities it performs with respect to the commercial mortgage-backed securities transactions being serviced (the "applicable servicing criteria"). Deloitte & Touche LLP, an independent registered public accounting firm, has issued an attestation report on Midland's assessment of compliance with the applicable servicing criteria as of and for the year ended December 31, 2007. MIDLAND LOAN SERVICES, INC. /s/ Steven W. Smith /s/ Vincent E. Beckett /s/ Bradley J. Hauger Steven W. Smith Vincent E. Beckett Bradley J. Hauger President and Executive Vice President Senior Vice President Chief Operating Officer Chief Administrative Officer Servicing Operations Date: February 18, 2008 A Member of the PNC Financial Services Group 10851 Mastin P.O. Box 25965 Shawnee Mission Kansas 66225-5965 www.midlandls.com T F
